Case 1:20-cr-00089-JB-B Document 117 Filed 12/16/20 Page 1 of 2       PageID #: 302



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA               :
                                       :
vs.                                    : CRIMINAL NO. 20-00089-JB
                                       :
MARK WAYNE COOPER,                     :
                                       :
       Defendant.                      :

                                      ORDER

       A pretrial conference was conducted on December 14, 2020

before the undersigned Magistrate Judge.              Conference participants

included Thomas Walsh, counsel for Mark Wayne Cooper, and Assistant

United    States       Attorney   Justin   Kopf,   who   was    standing   in    for

Assistant United States Attorney Gloria Bedwell, counsel for the

Government.

       At the conference, counsel for Mark Wayne Cooper requested a

continuance to afford him additional time to resolve this case.

Counsel for the Government voiced no opposition to Defendant’s one-

month continuance request.

       Upon consideration, the undersigned concludes that the ends

of justice served by continuing this action for one term outweigh

the best interests of the public and Defendant in a speedy trial.

18     U.S.C.A.    §    3161(h)(7)(A).     Counsel   for       the   parties    need

additional time to resolve this case.              The undersigned thus finds

that     continuing this action for one term is reasonable under the
Case 1:20-cr-00089-JB-B Document 117 Filed 12/16/20 Page 2 of 2   PageID #: 303



circumstances.     18   U.S.C.A.   §3161(h)(7)(A).        Accordingly,     the

request for a continuance is granted. This case is hereby CONTINUED

to the February 2021 criminal term.          The date for jury selection

will be set at the pretrial conference.        For purposes of the Speedy

Trial Act, any delay resulting from this continuance is excludable

pursuant to 18 U.S.C. § 3161(h)(7)(A).

      Counsel for Defendant shall file, on or before December 28,

2020, a Speedy Trial Waiver executed by the Defendant and his/her

counsel.   The waiver shall include language which reflects that (A)

counsel has discussed the reasons for seeking a continuance with

Defendant; (B) Defendant understands that the time requested in the

motion to continue trial of this matter will be excluded from any

calculations of time under the Speedy Trial Act; and (C) with this

understanding and knowledge, Defendant agrees to a continuance of

this action to the February trial term.

      DONE this 14th day of December, 2020.

                                                /s/ SONJA F. BIVINS
                                          UNITED STATES MAGISTRATE JUDGE




                                      2
